DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 19 are objected to because of the following informalities:
Claim 13, line 16, “patent” should be --patient--.
Claim 13, eight lines from the bottom, “patent” should be --patient--.
Claim 19, line 1, “comprises” should be --comprising--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 8-9, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 15-16, the lateral, longitudinal and depth locations were already recited in line 10, so in lines 15-16 it might be referring to those locations, so it could be “the lateral location”… rather than “a lateral location”… (include “the” for each location)
Claim 3, six lines from the bottom, “third distance” should potentially be “fourth distance” because third distance was already used for the distance between the first object and the scrubbed staff member a few lines up.
Claim 8, line 8, “a fourth subset of objects” should be “a third subset of objects.” Note how the third contamination risk is based on a second subset of objects, and also there is no third subset and it just skips to the fourth subset.
Claim 9, line 7, same thing as claim 8, it skips a third subset and goes straight to a fourth subset.
Claim 11, six lines from the bottom, “the sixth location” lacks antecedent basis in the claims.
Claim 18, line 12, “in a second constellation of objects” should potentially be changed to --in the second constellation of objects-- since it was established in line 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) method steps that are something a human mind could accomplish. For instance, under the broadest reasonable interpretation of these particular claims, a surgeon or other observer within the operating room could evaluate where certain tools are and while it might not be as exact as a computer and tracking system could perform the task, the user could understand that a tool has moved from a table and fell on the floor so they would know that tool is no longer within a threshold of not being sterile. This judicial exception is not integrated into a practical application because the steps contain nothing extra other than observing the situation and making evaluations and calculations that can be generally performed by a human observer. Whereas, claim 2 includes color frames which is more than a human can create in their mind. Claim 7 requires a mobile haptic triggering device along with displaying an image on some type of display device. Claim 8 includes a visual display of all the calculated data. Claim 15 has similar limitations as claim 7.  The rejected claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as noted above they are just metal processes that could be performed by an observer within the operating room and the only output is an output that the observer could give such as warning the other users that a tool or person has become contaminated.

Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Outside of the 101 and 112 issues above, there is not any prior art that reads on this claimed invention. Some of the relevant art includes Abernathie (US 2007/0093709) which teaches marking and tracking an object in a sterile field and alerting a user if the object gets close to going out of the sterile field boundary (paragraph [0021]). None of the cited prior art teach the claimed invention of keeping an active contamination score, injury risk score, or retention score while the surgery is being performed based on the distances between the staff and the instruments and then alerting one of the staff based on threshold values, in the manner as currently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775